



EXHIBIT 10.46


FIDELITY NATIONAL INFORMATION SERVICES, INC.


Notice of Restricted Stock Grant


You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of Fidelity National Information Services, Inc.
(the “Company”), par value $0.01 per share (the “Shares”), pursuant to the
Fidelity National Information Services, Inc. Amended and Restated 2008 Omnibus
Incentive Plan (the “Plan”):


Name of Grantee:                                [Name]


Number of Shares of Restricted Stock Granted:                    [xxx]


Grant Date:                                    [xxx]


Vesting and Period of Restriction:                        See Exhibit A


This document is intended as a summary of your individual restricted stock
award. If there are any discrepancies between this summary and the provisions of
the Restricted Stock Award Agreement, Plan Document and Plan Prospectus, the
provisions of those documents will prevail.





--------------------------------------------------------------------------------

Page 1



--------------------------------------------------------------------------------





FIDELITY NATIONAL INFORMATION SERVICES, INC. AMENDED AND RESTATED


2008 OMNIBUS INCENTIVE PLAN


Restricted Stock Award Agreement


Section 1.
GRANT OF RESTRICTED STOCK



(a)     Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), Fidelity National Information Services, Inc. (the “Company”)
grants to the Grantee on the Grant Date of the Restricted Stock set forth in the
Notice of Restricted Stock Grant.


(b)     Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Fidelity National Information Services, Inc. Amended and
Restated 2008 Omnibus Incentive Plan (the “Plan”), the provisions of the Plan
will govern. All capitalized terms that are used in the Notice of Restricted
Stock Grant or this Agreement and not otherwise defined therein or herein shall
have the meanings ascribed to them in the Plan.


Section 2.
FORFEITURE AND TRANSFER RESTRICTIONS



(a)     Forfeiture. The Restricted Stock shall be subject to forfeiture until
the Restricted Stock vests. The Restricted Stock shall vest, in accordance with
Exhibit A. Except in the case of death or Disability, if the Grantee’s service
as director of the Company terminates for any reason, then all unvested
Restricted Stock shall be forfeited.


(b)     If the Grantee’s service terminates due to death or Disability, then all
such unvested Restricted Stock outstanding as of the date of termination shall
vest as of the date of termination and become free of any forfeiture and
transfer restrictions described in the Agreement.


(b)     Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Restricted Stock is
subject to a Period of Restriction. Grantee is subject to the Company’s hedging
and pledging policy, which prohibits (i) directly or indirectly engaging in
hedging or monetization transactions with the Restricted Stock; (ii) engaging in
short sale transactions with the Restricted Stock and; (iii) pledging the
Restricted Stock as collateral for a loan, including through the use of
traditional margin accounts with a broker.


(c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and 6(b) hereof, upon lapse of the Period of
Restriction, the Grantee shall own the Shares that are subject to this Agreement
free of all restrictions otherwise imposed by this Agreement.


(d) Definition of “Disability.” The term “Disability” shall have the meaning
ascribed to such term in the Grantee’s employment agreement with the Company, or
any affiliate or Subsidiary. If the Grantee’s employment agreement does not
define the term “Disability,” or if the Grantee has not entered into an
employment agreement with the Company, or any affiliate or Subsidiary, the term
“Disability” shall mean the Grantee’s entitlement to long-term disability
benefits pursuant to the long-term disability plan maintained by the Company or
in which the Company’s employees participate.


(c)     Notwithstanding any provision of Section 2 of this Agreement, if any
provision of this Section 2 conflicts with an employment agreement by and
between Grantee and the Company which is currently in effect,



--------------------------------------------------------------------------------

Page 2



--------------------------------------------------------------------------------





such conflicting provisions of that Grantee’s employment agreement shall
supersede any such conflicting provisions in Section 2 of this Agreement to the
extent they are more favorable to Grantee.


SECTION 3:     STOCK CERTIFICATES
As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
SECTION 4:    TRADING STOCK AND SHAREHOLDER RIGHTS


(a)     Grantee is subject to insider trading liability if Grantee is aware of
material, nonpublic information when making a purchase or sale of Company stock.
In addition, Grantee is subject to blackout restrictions that prevent the sale
of Company stock during certain time periods referred to as the “blackout
period.” The recurring “blackout period” begins at the end of each calendar
quarter and ends two (2) trading days following the Company’s earnings release.


(b)    Except for the transfer and dividend restrictions, and subject to such
other restrictions, if any, as determined by the Company, the Grantee shall have
all other rights of a holder of Shares, including the right to vote (or to
execute proxies for voting) such Shares. Unless otherwise determined by the
Board of Directors, if all or part of a dividend in respect of the Restricted
Stock is paid in Shares or any other security issued by the Company, such Shares
or other securities shall be held by the Company subject to the same
restrictions as the Restricted Stock in respect of which the dividend was paid.
SECTION 5: DIVIDENDS
(a)
Any dividends paid with respect to Shares which remain subject to a Period of
Restriction shall not be paid to the Grantee but shall be held by the Company.

(b)
Such held dividends shall be subject to the same Period of Restriction as the
Shares to which they relate.

(c)
Any dividends held pursuant to this Section 5 which are attributable to Shares
which vest pursuant to this Agreement shall be paid to the Grantee within 30
days of the applicable vesting date.

(d)
Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.

SECTION 6.    MISCELLANEOUS PROVISIONS


(a) Acknowledgements. The Grantee hereby acknowledges that he or she has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their respective terms and conditions. The Grantee acknowledges that there
may be tax consequences upon the vesting or transfer of the Restricted Stock and
that the Grantee should consult an independent tax advisor.


(b) Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall have
the power and right to deduct or withhold an amount sufficient to satisfy any
federal, state and local taxes (including the Grantee’s FICA taxes) required by
law to be withheld with respect to this Award. The Company may condition the
delivery of Shares upon the Grantee’s satisfaction of such withholding
obligations. The Grantee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold



--------------------------------------------------------------------------------

Page 3



--------------------------------------------------------------------------------





Shares having a Fair Market Value equal to the minimum statutory withholding
(based on minimum statutory withholding rates for federal, state and local tax
purposes, as applicable, including the Grantee’s FICA taxes) that could be
imposed on the transaction, and, to the extent the Company so permits, amounts
in excess of the minimum statutory withholding to the extent it would not result
in additional accounting expense. Such election shall be irrevocable, made in
writing and signed by the Grantee, and shall be subject to any restrictions or
limitations that the Company, in its sole discretion, deems appropriate.


(c) Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee’s acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.


(d) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the General Counsel of
the Company at its principal executive office and to the Grantee at the address
that he or she most recently provided in writing to the Company.


(e) Choice of Law. This Agreement and the Notice of Restricted Stock Grant shall
be governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Restricted Stock Grant
to be governed by or construed in accordance with the substantive law of another
jurisdiction.


(f) Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of Restricted Stock
Grant shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Restricted Stock Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.


(g)    Modification or Amendment. This Agreement may only be modified or amended
by written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


(h)    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(i)    References to Plan. All references to the Plan (or to a Section or
Article of the Plan) shall be deemed references to the Plan (or the Section or
Article) as may be amended from time to time.


(j)    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.









--------------------------------------------------------------------------------

Page 4



--------------------------------------------------------------------------------








EXHIBIT A
Vesting and Restrictions


The Restricted Stock is subject to a Time-Based Restriction, as described below
(the “Period of Restriction”).


Time-Based Restrictions


Anniversary Date
% of Restricted Stock
First (1st) anniversary of the Effective Date of Grant
33.33%
Second (2nd) anniversary of the Effective Date of Grant
33.33%
Third (3rd) anniversary of the Effective Date of Grant
33.34%



Vesting


The percentage of the Restricted Stock indicated next to each Anniversary Date
shall vest on such indicated anniversary date (such three year vesting schedule
referred to as the “Time-Based Restrictions”).







--------------------------------------------------------------------------------

Page 5

